Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/316,461 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,003,663. Although the claims at issue are not identical, they are not patentably distinct from each other because receiving a request from a user device is located at a second node/ server, retrieving the information request.


17/316,461
11,003,663
claim 2, discloses a system comprising: one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising:  
receiving a request for information from a user device; determining that the information associated with the user device is located at a second node different from a primary node; retrieving the information requested from the second node; and transmitting the information requested to the user device.











Claims 3-21
1. A database system comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the database system to perform operations comprising: receiving, by a first application server from a first device via a network, a first request for first data from a first database that is locally coupled to the first application server, wherein the first application server comprises a first cache memory; determining that the first data is stored in a second cache memory of a second application server, wherein the second application server is locally coupled to a second database; obtaining, via the network, the first data from the second application server for the first request based on the determining that the first data is stored in the second cache memory of the second application server; providing, via the network, the first data obtained from the second application server to the first device; receiving, by the first application server via the network from a second device, a second request for second data from the first database; in response to determining that the second data is not stored in the second cache memory, retrieving, by the first application server, the second data from the first database for the second request; storing, by the first application server, the second data retrieved from the first database in the first cache memory of the first application server; and updating, by the first application server, a cache index based on the second data stored in the first cache memory, wherein the cache index is accessible by the second application server.

Claims 2-20



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al (U.S. Pub No. 2017/0063992 A1).

As per claim 2, Baek discloses a system comprising: 
one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising (Par [0021] memory): 
receiving a request for information from a user device (Par [0069] receive request from user); 
determining that the information associated with the user device is located at a second node different from a primary node (Par [0069-0071] receive request from user, obtained data from OCSG); 
retrieving the information requested from the second node; and transmitting the information requested to the user device (Par [0067-0070]).
As per claim 3, Baek discloses the system of claim 2, wherein the operations further comprise: in response to determining that the second node is unavailable, determining that the information requested is available at a local cache memory; and retrieve the information requested from the local cache memory for transmitting to the user device (Par [0067-0071]).
As per claim 4, Baek discloses the system of claim 2, wherein the operations further comprise: in response to determining that the second node is unavailable, determining that the information is available at another node; and retrieving the information requested from the another node for transmitting to the user device (Par [0215]).
As per claim 5, Baek discloses the system of claim 2, wherein the determining that information requested is located in the second node based on a data access request (par [0084]).
As per claim 6, Baek discloses the system of claim 3, wherein the determining that the information request is available at the local cache based on a key included in the request for information (Par [0091, 0099]).
As per claim 7, Baek discloses the system of claim 2, wherein the primary node includes an application server, and a cache policy determines the information stored in a cache memory of the application server (Par [0067-0070, 0103]).
As per claim 8, Baek discloses the system of claim 3, wherein the primary node includes a cache policy different from the second node (Par [0101-0105]).
As per claim 9, Baek discloses a method comprising:
receiving a request for information from a user device (par [0069]); 
determining that the information associated with the user device is located at a second node different from a primary node (par [0069-0071]); 
retrieving the information requested from the second node; and transmitting the information requested to the user device (Par [0067-0070]).
As per claim 10, Baek discloses the method of claim 9, further comprising: in response to determining that the second node is unavailable, determining that the information requested is available at a local cache memory; and retrieve the information requested from the local cache memory for transmitting to the user device (Par [0067-0071]).
As per claim 11, Baek discloses the method of claim 9, further comprising: in response to determining that the second node is unavailable, determining that the information is available at another node; and retrieving the information requested from the another node for transmitting to the user device (Par [0215]).
As per claim 12, Baek discloses the method of claim 9, wherein the determining that information requested is located in the second node based on a data access request (par [0084]).
As per claim 13, Baek discloses the method of claim 10, wherein the determining that the information request is available at the local cache based on a key included in the request for information (Par [0091-0099]).
As per claim 14, Baek discloses the method of claim 9, wherein the primary node includes an application server, and a cache policy determines the information stored in a cache memory of the application server (Par [0067-0070, 0103]).
As per claim 15, Baek discloses the method of claim 10, wherein the primary node includes a cache policy different from the second node (Par [0101, 0105]).
As per claim 16, Baek discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: 
receiving a request for information from a user device (Par [0069]); 
determining that the information associated with the user device is located at a second node different from a primary node (Par [0069-0071]); 
retrieving the information requested from the second node; and transmitting the information requested to the user device (Par [0067-0070]).
As per claim 17, Baek discloses the non-transitory machine-readable medium of claim 16, further comprising:
in response to determining that the second node is unavailable, determining that the information requested is available at a local cache memory; and retrieve the information requested from the local cache memory for transmitting to the user device (Par [0067-0071]).
As per claim 18, Baek discloses the non-transitory machine-readable medium of claim 16, further comprising: in response to determining that the second node is unavailable, determining that the information is available at another node; and retrieving the information requested from the another node for transmitting to the user device (Par [0215]).
As per claim 19, Baek discloses the non-transitory machine-readable medium of claim 16, wherein the determining that information requested is located in the second node based on a data access request (Par [0084]).
As per claim 20, Baek discloses the non-transitory machine-readable medium of claim 17, wherein the determining that the information request is available at the local cache based on a key included in the request for information (Par [0091, 0099]).
As per claim 21, Baek discloses the non-transitory machine-readable medium of claim 16, wherein the primary node includes an application server, and a cache policy determines the information stored in a cache memory of the application server (Par [0101-0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 2, 2022
/THU N NGUYEN/Examiner, Art Unit 2154